Citation Nr: 0126144	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  94-42 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
claimed as a residual of exposure to mustard gas during 
service.

2.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to mustard gas during 
service.

3.  Entitlement to service connection for hypertension, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1944 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the issues noted above.  

In June 2000 the Board rendered a decision on the veteran's 
claim.  In February 2001 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the Board's decision and remanded the case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
and the requirements of regulations recently promulgated 
implementing the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See generally 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board realizes that the nature 
of chemical warfare testing was secret, so that development 
of evidence regarding exposure during testing is often 
difficult.  Moreover, it is the government who would have 
custody of any records related to secret chemical weapons 
testing.  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (2000).  The veteran's claim for service connection 
for a lung disorder is the only claim which could possibly be 
pursued under this regulation.  Hypertension, and stomach 
disorders are not disorders which warrant presumptive service 
connection on the basis of mustard gas exposure.  

Review of the medical evidence of record reveals that the 
veteran has hypertension and related coronary artery disease.  
However, there is very little evidence establishing that the 
veteran has the stomach and lung disorders for which he 
claims entitlement to service connection.  The only evidence 
of a lung and/or stomach disorder is the November 1991 VA 
examination report which references such disorders based only 
on a history provided by the veteran.  Specifically, there 
was no firm diagnosis of any lung disorder, and the test 
results obtained were essentially normal.  The veteran claims 
that he suffers from chronic bronchitis, yet there is no 
evidence of record that he has ever been diagnosed with, or 
treated for, this disorder.  Also, there is no medical 
evidence linking the veteran's cardiovascular disorders or 
his alleged stomach disorder to mustard gas exposure.  The 
veteran needs to be informed of this and of the need to 
submit any additional medical evidence he has to support his 
claims.  

The veteran's service medical reports of record in the claims 
file consist solely of the veteran's January 1947 separation 
examination report.  Such records are critical to a claim for 
mustard gas exposure as test exposure was usually documented 
in the service medical records.  Another request should be 
made to obtain any additional service medical records.  Also 
the RO should request a complete copy of the veteran's 
service personnel records.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Additional development with respect to the veteran's 
allegations of exposure to mustard gas during service must 
also be conducted.  M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 f (4) instructs claims involving exposure to 
Army chemical weapons testing prior to 1955 can also be 
developed by a check for records at the Army Chemical and 
Biological Defense Agency at Aberdeen Proving Grounds, 
Maryland.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
hypertension, lung, and stomach 
disorders.  Subsequently, after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements to obtain all the records of 
treatment from all the sources listed by 
the veteran that are not already on file.  
The Board is particularly interested in 
obtaining any medical evidence which 
shows that the veteran has a medical 
diagnosis of a lung and/or stomach 
disorder.  The Board is also interested 
in any medical evidence which relates the 
veteran's claimed medical disorders to 
mustard gas exposure during military 
service.  All information obtained should 
be made part of the file.  The RO should 
also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  

3.  The RO make an additional request for 
a complete copy of the veteran's service 
medical records from the National 
Personnel Records Center (NPRC).

4.  The RO should request a complete copy 
of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC).  

5.  The RO should make another attempt to 
secure any additional records that may 
exist pertaining to this veteran and his 
claimed exposure to mustard gas from the 
Department of the Army.  Specifically, 
the RO should contact:

Commander,
U.S. Army Chemical and Biological 
Defense Agency
Attn: AMSCB-CIH
Aberdeen Proving Grounds, MD 
21010-5423

The RO should specifically request 
responses to the following questions:  
Was any mustard gas testing conducted at 
any location within an area within 2 to 3 
hours drive from Payne Field in 
Washington state in 1945?  Would it be 
likely that Army personnel would be 
involved in mustard gas tests conducted 
by Naval personnel in 1945?  

If any of the responses indicate that 
further follow-up action needs to be 
conducted with the Navy Department, the 
RO should take appropriate action.  

6.  If, and only if, the evidence 
developed above reveals facts applicable 
to a need for a VA examination as 
enumerated at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R § 3.159 (c)(4))(emphasis added), 
then the appropriate VA examination(s) to 
obtain nexus opinion(s) should be ordered.  

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


